Citation Nr: 0948638	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-35 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1942 to January 
1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In his November 2008 substantive appeal, the appellant did 
not specify whether he wanted a hearing.  The RO contacted 
his representative in November 2008 and confirmed that he did 
not wish to request a hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is reasonably probable that the appellant's hearing 
loss had its onset during his active service.  

2.  Tinnitus has not been shown by the evidence of record to 
be causally related to the appellant's active service.
 

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claims, a 
letter dated in September 2007 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
 § 3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  In his April 2008 notice of 
disagreement, the appellant states that he originally went to 
the VA with his hearing loss and tinnitus in the early 1950s.  
In a September 2008 VA examination the appellant reported 
that he had inquired about VA hearing tests, but was told 
that such services were not available in his area.  He stated 
that he did not speak with a health care provider or file a 
claim at that time.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  However, since the appellant reported that 
he did not receive treatment from the VA, there are no VA 
records from that time that would have an impact on the 
adjudication of this claim.  Thus, it was not necessary for 
the RO to request VA records from the early 1950s.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded medical examinations in January 
and September 2008 to obtain opinions as to whether the 
appellant's hearing loss and tinnitus were the result of 
exposure to hazardous noise in service.  These opinions were 
rendered by medical professionals following a thorough 
examination and interview of the appellant.  The examiners 
obtained an accurate history and listened to the appellant's 
assertions.  The claims file and the appellant's VA treatment 
records were reviewed.  The examiners laid a factual 
foundation for the conclusions that were reached.  In his 
April 2008 notice of disagreement, the appellant contested 
several of the facts reported in the January 2008 VA 
examination report in the April 2008 notice of disagreement.  
As a result, the RO ordered the September 2008 VA 
examination.  However, as will be explained below, the 
contested facts do not affect the factual foundation of the 
January 2008 opinion.  Therefore, the Board finds that both 
examinations are adequate.  See Nieves-Rodriguez, supra. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

A.  Bilateral hearing loss

The appellant asserts that he has bilateral hearing loss as a 
result of in-service exposure to loud noise in the Navy.  In 
his July 2007 claim, the appellant states that he was exposed 
to high levels of noise while working as a motor machinist's 
mate in the engine room of a ship.   

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

The appellant was evaluated in a VA audiological examination 
in September 2008.  In the evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
65
65
70
70
LEFT
105+
105+
105+
105+
105+

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 0 percent in the left ear.  
The September 2008 VA examiner diagnosed the appellant with 
mild to severe sensorineural hearing loss in the right ear 
and profound sensorineural hearing loss in the left ear.  
Pursuant to the standard set forth in 38 C.F.R. § 3.385, the 
record establishes that the appellant has a current bilateral 
hearing loss disability for VA purposes.  Therefore, the 
Board finds that the first element of a service connection 
claim, that of a current disability, has been met for the 
bilateral hearing loss claim.

In evaluating the second element of service connection, that 
of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. 
§ 3.303(a) provide that due consideration shall be given to 
the places, types, and circumstances of a veteran's service 
as shown by his service record, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  The appellant asserts 
that he was exposed to loud noise while working as a motor 
machinist's mate in the engine room of a ship.  His Notice of 
Separation from U.S. Naval Service confirms that he was 
stationed on a ship as a motor machinist mate.  Based on this 
history, the Board finds the appellant was likely exposed to 
loud noise in service.  However, for service connection to be 
granted, competent evidence must show that the appellant has 
a current chronic disability that is at least as likely as 
not attributed to service.  

The appellant underwent a physical examination in July 1942 
for enlistment in service.  The examination report indicates 
the appellant had hearing of 15/15, bilaterally, in whispered 
voice testing.  The report notes that the appellant had 
scarring of his left ear drum.  Thus, the July 1942 
examination report indicates the appellant had normal hearing 
at the time of entry into service. 

The appellant's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of 
hearing loss.  The appellant underwent another medical 
examination at the time of his release from active duty in 
January 1946.  The examination report noted that the 
appellant had hearing of 15/15, bilaterally, in whispered 
voice testing, and did not reference hearing loss.  The 
January 1946 report indicates the appellant did not have 
hearing loss at the time of his separation from service.  

There is no evidence of hearing loss during the years 
immediately following the appellant's discharge from active 
military service.  In November 1949, the appellant had a 
physical examination for re-enlistment in the Naval Reserves.  
The examination report indicates he had hearing of 15/15, 
bilaterally, in whispered voice testing.  The examiner noted 
that both ears were normal.  In a December 1949 report of 
medical history for re-enlistment in the Naval Reserve, the 
appellant denied having severe ear trouble or having worn 
hearing aids.  

The first medical evidence of hearing loss of record is a 
June 2007 VA audiological evaluation.  The VA examiner found 
that the appellant had mild steeply sloping to moderately 
severe/severe sensorineural hearing loss with very poor word 
recognition ability in his right ear, and profound hearing 
loss in his left ear.  The appellant reported a history of 
two mastoid surgeries and longstanding deafness in the left 
ear.  The treatment report notes that the appellant wore a 
privately purchased hearing aid, indicating his hearing loss 
had been evaluated prior to that date.  The appellant was 
seen for a VA audiological examination in January 2008.  The 
VA examiner diagnosed the appellant with normal to severe 
sensorineural hearing loss in the right ear and profound 
sensorineural hearing loss in the left ear.  The appellant 
reported that he had first noticed hearing loss in the 1950s.  
He went to see a private physician in regard to his hearing 
55 years ago, and was referred to a private hospital for 
mastoid surgery on his left ear.  He reported that he had 
three ear surgeries in all, two mastoid and one 
reconstructive.  As noted above, the appellant was also seen 
for a VA audiological examination in September 2008.  The 
appellant reported that he had progressive hearing loss after 
the left mastoid surgery in 1949 or the early 1950s.  In 
contrast, in his April 2008 notice of disagreement, the 
appellant states that the mastoid surgery occurred after he 
first experienced hearing loss and reported it to the VA in 
the early 1950s.  

The appellant is competent to comment on his symptoms, but 
not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The appellant is also competent to 
report whether his symptoms have been continuous since 
service.  The appellant reported that his hearing loss began 
in the early 1950s or 1949, but he described experiencing 
temporary threshold shift to the September 2008 VA examiner 
during service.  He reported in his April 2008 notice of 
disagreement and January 2008 VA examination that his hearing 
loss began prior to the mastoid surgery, and he told the 
September 2008 VA examiner that he had progressive hearing 
loss following the surgery.  Since the appellant has reported 
having a temporary threshold shift in service and has stated 
that his progressive hearing loss began shortly after 
service, the appellant's statements assert continuity of 
symptomatology since separation from service in 1946 to 
present.  The Board must also evaluate whether the evidence 
demonstrates a nexus between the current hearing loss and 
exposure to loud noise in service.               

The January 2008 VA examiner opined that the appellant's 
hearing loss was less likely as not caused by or a result of 
in-service acoustic trauma.  The VA examiner's opinions were 
based on her review of the appellant's claims folder and the 
appellant's report of his history.  The examiner noted that 
the appellant dated his hearing problem to approximately 55 
years ago, around 1953, several years after service.  The 
Board finds the VA examiner's opinion to be probative based 
on the review of the claims folder, audiological examination, 
and the special qualification of the examiner as an 
audiologist.  The January 2008 VA examiner noted that the 
appellant's brother's hearing loss indicated a possible 
family history of hearing loss.  The appellant disagreed with 
this statement in his April 2008 notice of disagreement, 
noting that his brother had been a drummer in a band.  The 
appellant also asserted that, contrary to the examiner's 
report, he was not exposed to occupational noise or the noise 
of a power mower after service. However, these facts were not 
central to the rationale for the VA examiner's opinion, which 
was primarily based on the length of time between the 
reported onset of hearing loss and the appellant's service.  
Thus, the Board considers the January 2008 VA examiner's 
opinion to be probative.  The January 2008 VA examiner did 
not address whether the appellant had some degree of hearing 
impairment while on active duty.

As a result of the appellant's disagreement with the January 
2008 VA examination report, the RO requested another VA 
examination in September 2008.  The VA examiner opined that 
it was as likely as not that some degree of hearing 
impairment was acquired while on active duty.  The VA 
examiner noted that the appellant provided a credible account 
of temporary threshold shift after engine room duty, which is 
not necessarily a precursor to permanent hearing impairment, 
but is consistent with the acoustic environment of LST ships 
of the WWII era.  Given the length of service, the acoustic 
environment, and extent of travel (North Africa to Guam), the 
VA examiner found it was as likely as not that some degree of 
hearing impairment was acquired while on active duty.  The VA 
examiner opined that it was impossible to determine if any 
such loss may have met VA criteria for a disability without 
resorting to mere speculation.  The Board finds the VA 
examiner's opinion to be highly probative since the VA 
examiner was qualified as an audiologist, reviewed the 
appellant's service treatment records and VA treatment 
records, conducted an audiological examination, and fully 
explained the basis for the opinion.  As noted above, a shift 
in hearing and some degree of hearing loss can occur without 
rising to the level of a disability for VA purposes.  See 
Hensley, supra.  Service connection may be granted when the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces.  38 C.F.R. § 3.303.  Thus, 
service connection does not require that the injury incurred 
in service meet the definition of a disability for VA 
purposes; it only requires that the in-service injury 
resulted in a disability.  Consequently, service connection 
may be granted if hearing loss was incurred in service, even 
if the hearing loss did not rise to the level of a disability 
for VA purposes at the time.  Therefore, the fact that the VA 
examiner found it was impossible to determine if any hearing 
loss met the VA definition of a disability does not affect 
the claim.  The September 2008 VA examination indicates that 
it is as likely as not that the appellant had some degree of 
hearing loss in service.  

The appellant reported having left mastoid surgery in the 
early 1950s, which may have affected his hearing.  The VA 
examinations did not address the extent to which the 
appellant's hearing loss disability may have been caused by 
the mastoid surgery.  When it is not possible to separate the 
effects of a service-connected condition and a non-service-
connected condition, the provisions of 38 C.F.R. § 3.102 
mandate that reasonable doubt on any issue must be resolved 
in the veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Thus, since the origin 
of the appellant's hearing loss symptoms was not 
distinguished by the VA examiners, the Board will attribute 
all the appellant's hearing loss symptoms to his exposure to 
loud noise in service.  

The evidence of record establishes that the appellant 
currently has a hearing loss disability.  The September 2008 
VA examination report indicates it was as likely as not that 
the appellant had some degree of hearing impairment while on 
active duty. Although the January 2008 VA examiner found the 
hearing loss was less likely as not caused by or a result of 
in-service acoustic trauma, he did not address whether the 
appellant had some degree of hearing impairment while on 
active duty.  Thus, the Board finds the September 2008 VA 
examination to be more persuasive.  The September 2008 VA 
opinion indicates the appellant incurred some hearing loss in 
service and suggests continuity of symptomatology between the 
in-service hearing loss and the current hearing loss 
disability.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
evidence of record supports a finding that the appellant's 
hearing loss was incurred in active service.  In the absence 
of any evidence to the contrary and with resolution of doubt 
in favor of the appellant, the Board concludes that service 
connection is warranted for bilateral hearing loss.

B. Tinnitus

The appellant contends that he has tinnitus as a result of 
in-service exposure to loud noise.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

The September 2009 VA examiner reported that the appellant 
experiences constant bilateral tinnitus.  Therefore, the 
appellant has a current tinnitus disability, satisfying the 
first element of service connection.  As noted above, in 
evaluating the second element of service connection, that of 
in-service incurrence, the Board finds the appellant was 
likely exposed to loud noise in service.  However, for 
service connection to be granted, competent evidence must 
show that the appellant has a current chronic disability that 
is at least as likely as not attributed to service.  

The appellant's service treatment records are entirely 
negative for any complaint, treatment, or diagnosis of 
tinnitus.  The January 1946 separation examination report did 
not reference tinnitus, indicating the appellant did not have 
tinnitus at the time of his separation from service.  There 
is no evidence of tinnitus during the years immediately 
following the appellant's discharge from active military 
service.  The November 1949 examination report did not 
reference tinnitus.  In addition, the appellant denied having 
severe ear trouble in the December 1949 report of medical 
history.  

The first medical evidence of tinnitus of record is the 
January 2008 VA examination.  The January 2008 VA examiner 
reported that the appellant had recurrent, intermittent 
tinnitus in his right ear.  The appellant stated that the 
onset of the tinnitus was 55 years ago, around the time of 
the mastoid surgery on the left ear.  
The September 2008 VA examiner noted the appellant had 
bilateral tinnitus, which the appellant reported began after 
the mastoid surgery.  In contrast, in the April 2008 notice 
of disagreement, the appellant asserted that his tinnitus 
began prior to his mastoid surgery.  He stated that he first 
experienced tinnitus and reported it to the VA in the early 
1950s.   Regardless of the exact date of onset of tinnitus, 
the appellant has consistently reported that his tinnitus 
began in the early 1950s, several years after his 1946 
separation from service.  He has not asserted that he 
experienced tinnitus in service.  As the appellant's 
statements do not assert continuity of symptomatology from 
service to present, the Board must evaluate whether the 
evidence demonstrates a nexus between the current hearing 
loss and tinnitus and exposure to loud noise in service.               

The January 2008 VA examiner stated in a March 2008 opinion 
that the tinnitus was less likely than not due to in-service 
acoustic trauma and more likely than not a consequence of 
mastoid surgery.  The March 2008 VA opinion was based on the 
appellant's report that the onset of his tinnitus was 55 
years ago, around the time of his mastoid surgery in the left 
ear.  The September 2008 VA examiner also opined that it was 
less likely than not that the tinnitus was a consequence of 
acoustic trauma during service, since the appellant reported 
onset of tinnitus after mastoid surgery in the 1950s.  As 
noted above, the appellant finds the VA opinions to be highly 
probative.  The VA examiners were qualified as audiologists, 
conducted audiological examinations, and based their opinions 
on the appellant's report of his medical history.  

The appellant has asserted that his tinnitus was caused by 
exposure to loud noise in service.  The appellant can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service and witnessing events.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Although the appellant is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medicine or science, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The appellant has not 
been shown to possess the requisite skills necessary to be 
capable of making medical conclusions.  Thus, the Board finds 
the appellant's statements regarding the etiology of the 
tinnitus to be less probative than the January 2008 and 
September 2008 VA audiologists' opinions.  Espiritu, at 494-
95.

The evidence does not support a finding of a nexus between 
the appellant's current tinnitus and his exposure to 
hazardous noise in service.  The January 1946 examination 
report does not indicate the appellant had tinnitus at the 
time of his separation from service.  In addition, the 
November 1949 medical examination report and December 1949 
report of medical history indicate the appellant did not have 
tinnitus at that time.  Moreover, the appellant himself has 
not asserted continuity of symptomatology.  He consistently 
stated that his hearing loss and tinnitus began prior to the 
early 1950s, several years after separation from service.  
There is no medical documentation of tinnitus of record until 
2007.  The January 2008 and September 2008 VA opinions found 
that the tinnitus was less likely than not related to in-
service exposure to noise.  The only evidence of record 
suggesting the tinnitus is etiologically related to service 
are the appellant's assertions.  As a lay person, the 
appellant's statements regarding the etiology of the tinnitus 
are not as probative as the VA opinions of record.  Espiritu, 
supra.  Accordingly, the Board finds that a preponderance of 
the evidence is against a grant of service connection for 
tinnitus.  

In sum, the Board finds that the evidence is sufficient to 
establish that the appellant was exposed to hazardous noise 
in service and has a tinnitus disability for VA purposes.  
However, the Board finds the evidence does not support a 
finding that the appellant's tinnitus was caused by his 
service in the Navy.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims on for service connection for tinnitus on a direct-
incurrence basis.  Consequently, the benefit-of-the-doubt 
rule is not applicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


